WOODRUFF, Circuit Judge.
Had the libellants acquiesced in the decree in the court below, so that it could be fairly said that they were kept out of the money awarded to them for salvage, by the continued resistance of the claimants to what that court and this have deemed their just right, I should have been disposed to allow them interest on the amount awarded. But their own appeal, in connection with that of the claimants, presents the case in one of two aspects, alike forbidding such allowance. Either they have, by their own appeal, deprived themselves of the right to enforce the decree, and so the delay in the payment of the amount is the result of their own act; or, the fact that both parties appealed made it a matter of so much uncertainty what amount was due, that the amount of salvage stands in the category of an unliquidated amount, which does not, in general, bear interest. By their own act, the libellants placed the claimants in a situation in which they could not discharge their obligation, if they would. Interest ought not, I think, to be allowed.